United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 19-1792
                       ___________________________

                               Jacqueline E. Presi

                      lllllllllllllllllllllPlaintiff - Appellant

                                         v.

 Ascension Health Alliance, doing business as Ascension; Ascension Short-Term
  Disability Plan; Sedgwick Claims Management Services, Inc., also known as
                Sedgwick; Ascension Long-Term Disability Plan

                     lllllllllllllllllllllDefendants - Appellees
                                      ____________

                   Appeal from United States District Court
                 for the Eastern District of Missouri - St. Louis
                                 ____________

                        Submitted: December 18, 2019
                          Filed: December 23, 2019
                                [Unpublished]
                                ____________

Before STRAS, WOLLMAN, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.
       In this Employee Retirement Income Security Act (ERISA) suit, Jacqueline E.
Presi challenges the district court’s1 adverse grant of summary judgment on her
claims arising from the denial of benefits. Viewing the evidence and inferences that
may reasonably be drawn from it in a light most favorable to Presi, we conclude that
Presi has raised no valid basis for reversal. See Manning v. Am. Republic Ins. Co.,
604 F.3d 1030, 1038 (8th Cir. 2010) (de novo review; when plan reserves
discretionary power to construe uncertain terms or make eligibility determinations,
district court reviews administrator’s decision only for abuse of discretion).
Appellees’ motion to strike is granted; and the judgment is affirmed, see 8th Cir. R.
47B.
                        ______________________________




      1
       The Honorable Jean C. Hamilton, United States District Judge for the Eastern
District of Missouri.